August 12, 1909. The opinion of the Court was delivered by
We think the judgment should be affirmed, as we prefer to follow the line of cases which hold that the violation of a valid statute or ordinance resulting in injury to another is negligence as matter of law. 29 Cyc., 436; 21 Ency. Law. 478; 23 Ency. Law. 759. *Page 358 
It is settled in this State that the violation of the statute as to signals at railroad crossings is negligence as matter of law. Hankinson v. Ry., 41 S.C. 19 S.E., 206;Strother v. Ry., 47 S.C. 381, 25 S.E., 272; Smith v. Ry.,53 S.C. 124, 30 S.E., 697; Bowen v. Ry., 58 S.C. 222,36 S.E., 590; Davis v. Ry., 63 S.C. 391, 41 S.E. 892.
The same rule was practically applied to Boggero v. Ry., 64, 117, with reference to an ordinance regulating the speed of trains within city limits. There is no good reason for having one rule with reference to statutes and another with reference to an ordinance having the force of a statute within the municipality. Among the cases supporting the foregoing view see Correll v. R.R. Co. (Iowa), 18 Am.Rep., 22; Central v. Ry. Co. (Ga.), 36 S.E., Rep., 300;Louisville etc. R.R. Co. v. Davis (Ind.),33 N.E. Rep., 454.
The case of Brasington v. Ry., 62 S.C. 334, 40 S.E., 665, is not to the contrary, since it is manifest that the appellant in that case could not complain of a charge that the violation of an ordinance "is a circumstance from which negligence may be inferred," since under any view such a charge was as favorable as appellant could claim. Moreover, in that case the ordinance was not the foundation of the cause of action as in this case.
The case of Grand Trunk Ry. Co. v. Ives, 144 U.S. 434,36 L.Ed., 485, is really authority for the view we take, as in that case the Court approved a charge made in this language: "If you find from the evidence in this case that the railroad train which killed Elijah Smith was moving at a rate of speed forbidden by the city ordinance * * *the law authorizes you to infer negligence on the part of the railroad company as one of the facts established by theproof." We have italicized the words above to show that the charge can not bear the meaning that the violation of an ordinance is only prima facie evidence of negligence. *Page 359 
In the case at bar the Court left it to the jury to determine whether the violation of the ordinance was the proximate cause of the injury.
The exceptions are overruled, and the judgment of the Circuit Court is affirmed.